DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on January 24, 2022 have been entered. Applicant amended claims 1-10 and added new claims 19 and 20. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on January 24, 2022 in response to the Non-Final Office Action dated October 25, 2021 have been fully considered. Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, previous 35 U.S.C. 102(a)(1) and 102(a)(2) rejections to claim 1-18 are withdrawn.
However a new ground of rejection is made over Toumura et al. (US PGPUB No. 20110035437), in view of Vyncke et al. (US PGPUB No. 20200252377).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrases “the account number of the user” and   "the host computer address" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 11-18 inherit the same deficiency.
Claim 20 recites the limitation “wherein each account number has an associated policy that is implemented for each address of the continuous range of addresses for the first server computer that is assigned to the second server computer”. The limitation appears having grammatical error and thus confuses the meaning of the limitation. Specifically, part of the limitation “that is assigned to the second server computer” is unclear. It looks like this part is referring to an assignment of something to the second server computer. However it is not clear what is assigned to the second server computer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18  are rejected under 35 U.S.C. 103 as being unpatentable over Toumura et al. (US PGPUB No. 20110035437), hereinafter, Toumura, in view of Vyncke et al. (US PGPUB No. 20200252377), hereinafter, Vyncke.
Regarding claim 1:
Toumura teaches:
A system for controlling a network, comprising (Fig. 1): 
a plurality of host computers configured to communicate 5over the network (Fig. 1 shows plurality of terminals 107 (host computers). Paragraph 0050 states “In the example for FIG. 1, one DNS server 101, two Web servers 102, four Web proxies 105, as well as two terminals 107 were specified. However more units than specified in the figure may be connected to the wide area network 103 or the local network 106.”);
 a plurality of server computers configured to provide services to the plurality of host computers (Fig. 1 shows plurality of  web proxies 105  (server computers). Paragraph 0048, lines 1-6,  teaches web proxies provide service to the terminal as stated “The DNS proxy 104 and the multiple Web proxies (Web proxy 1_105-1 and others) connect by way of the wide area network 103 to the DNS server 101, multiple Web servers (Web server 1_102-1, Web server 2_102-2, . . . ) to provide services to the multiple terminals (terminal 107-1, terminal 2_107-2, . . . ) connected to the local network 106.” ); and
 an address allocator operating on one or more processors and configured to implement one or more algorithms that cause a continuous 10range of addresses to be assigned to each of the server computers (Fig. 1 shows management server 108 (address allocator). Paragraph 0059, lines 1-3, teaches the management server assigns addresses as stated “The management server 108 contains an address assignment table 200 (See FIG. 2A), an address generating function 210”. Fig. 2A shows continuous range of addresses are assigned to each of the servers. Paragraph 0061 states “The address assignment table 200 is a table showing the IP address range assigned to each Web proxy 105”.  Paragraph 0063 teaches the management server uses an automatic setting/load status (algorithm) to allocate the address ranges as stated “The management server 108 may utilize automatic settings to uniformly divide a pre-established address range and allot these uniformly subdivided address ranges to the Web proxy 105. Moreover, the administrator may set the address range assigned to each Web proxy according to the gateway system load status”), 
wherein each of the host computers receives one of the addresses of the continuous range of addresses [[as a function of an account number of a user]] for use as part of a service request from the host computer to the server computer (Fig. 4 how a client receives an IP address as a part of service request. Paragraph 0079, lines 1-4, teaches a DNS proxy receives a name resolution request (part of a server service request) as stated “DNS proxy 104 receives a name resolution request (such as "AAAA? www.examle.org") that was sent from the terminal 107”. Paragraph 0083 teaches the terminal gets a IP address of the range of IP address as a response to the name resolution request as stated “the address conversion processor unit 301 sends the actual IP address acquired from the DNS server 101 or the IP address generated by the address generating function 210 to the terminal 107 as a reply (for example, "AAAA 2001:db8::41de:3297:ec18:5fae") to the name resolution request” ),
to monitor a load of each of the server computers and to re-allocate a continuous portion of the continuous range of addresses for a first server computer to a second server computer in response to the load of the first server computer (paragraph 0127 teaches changing IP address range assignment for load balancing or if any web proxy fails as stated “The process for changing the assigned IP address range of the Web proxy 105 in the present embodiment is described next. In this process, the management server 108 can change the assigned IP address range of the Web proxies 105, when a certain number of the Web proxy units are scheduled to stop operation or when the load is improperly balanced”. Fig. 11 depicts such process in detail).
(as shown above),
Toumura does not teach as a function of an account number of a user.
In the same field of endeavor, Vyncke teaches one of the addresses of the continuous range of addresses as a function of an account number of a user (Fig. 5 shows an IPv6 address with two portions: IPV6 SERVICE PREFIX 502 and SEMANTIC INFORMATION 504. Fig 5 further shows ENCRYPTED 506 part of the address is based on IP client prefix (account number of the user). Paragraph 0057, lines 6-13 states “The client-specific service address which is generated may have a first portion and a second portion. The first portion of the address may comprise an IPv6 service prefix assigned to a service network of the service provider. The second portion of the address may comprise semantic information having a first portion of encrypted private information and a second portion of unencrypted service information”. Paragraph 0058, lines 6-9,  teaches the ENCRYPTED part of the IPv6 address is based on the hashing operation on IP client prefix as stated “In some implementations, the cryptographic key may be derived or generated by concatenating the secret key associated with the service provider and the IP client prefix assigned to the client.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toumura to incorporate the teaching of Vyncke about generating IPv6 address based on the IP client prefix. One would be motivated to do so to reap the benefit of large address space of IPV6 addressing scheme by incorporating private information, for example hashing of IP client prefix, in the IPV6 address itself instead of placing as a payload (see at least paragraphs 0002 and 0027 of Vyncke).
As to claim 2, the rejection of claim 1 is incorporated. Toumura, in view of Vyncke, teaches all the limitations of claim 1 as shown above.
 (see claim 1 rejection as shown above).
Toumura further teaches wherein at least one address of the continuous range of addresses comprises a static address portion and a dynamic address portion (Fig. 6A shows the assigned IP address table where IPV6 address prefix “2001:db8” is constant i.e. the static address portion and remaining portion of the IPV6 address is variable i.e. dynamic address portion. FIG. 6A shows prefix “2001:db8” comprises the most significant bits of the IPV6 address and is identical for each address of the range of the address and rest  of the portion of address comprises the least significant bits of the IPV6 address and is different for each address of the range of the address).
As to claim 3, the rejection of claim 1 is incorporated. Toumura, in view of Vyncke, teaches all the limitations of claim 1 as shown above.
 	Toumura teaches wherein at least one address of the continuous range of addresses comprises a static address portion that is identical for each address of the range of addresses and a dynamic address portion that is different for each address of the range of addresses (see claim 2 rejection as shown above).
	Toumura further teaches at least one part of the continuous range of addresses is redistributed if the associated server fails as a function of a policy [[associated with the user account]] (paragraph 0127 teaches changing IP address range assignment for load balancing (policy) or if any web proxy fails as stated).
	Toumura does not teach a policy associated with the user account.
 (paragraphs 0052, lines 6-10, discussed service information like bandwidth requirement, QoS criteria etc. specific to each IP client prefix as stated “The unencrypted service information which is kept “in the clear” (e.g. the bandwidth or QoS criteria which is non-private or non-sensitive information) of the second portion 508 of semantics information may still be used by a network node (e.g. whether authorized or unauthorized) to appropriately process the data packet.”  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toumura to incorporate the teaching of Vyncke about IP client prefix specific service information. One would be motivated to implement IP client prefix specific service information for appropriate processing of the data packet (see at least paragraph 53, lines 12-14, of Vyncke stating “The data packet may be appropriately processed and forwarded in accordance with the IPv6 service prefix and the semantic information”).
Claims 4 and 5 recite similar limitations as claims 2 and 3 with slight variations. Such variations are addressed in claim 2 rejection as shown above. Accordingly, claims 4 and 5 is rejected under similar rationale.
Claims 6-9 recite similar limitations as claims 2 and 3 with slight variations. Accordingly, claims 6-9 are rejected under similar rationale.
Regarding claim 10:
Claim 10 is directed towards a method and recites similar limitations as claim 1 except the limitations “identifying an account number associated with a user of each of the host computers” and “associating the account number of the user with the host computer address”.
Toumura does not teach identifying an account number associated with a user of each of the host computers, and associating the account number of the user with the host computer address.
(paragraph 0058, last three lines, teaches identifying IP client prefix (account number) states “The IP client prefix may be obtained from the source address of the initial message indicating the request.”. Paragraph 0058, lines 6-9, discusses associating IP client prefix with the IPV6 address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toumura to incorporate the teaching of Vyncke identifying IP client prefix. One would be motivated to do  so to generate a client specific IPv6 address to reap the benefit of large address space of IPV6 addressing scheme by incorporating private information, for example hashing of IP client prefix, in the IPV6 address itself instead of placing as a payload (see at least paragraphs 0021 and 0027 of Vyncke).
Claim 11 is directed toward a method performed by the system of claim 2. Accordingly, it is rejected under similar rationale.
Claim 12 is directed toward a method performed by the system of claim 3. Accordingly, it is rejected under similar rationale.
Claim 13 is directed toward a method performed by the system of claim 4. Accordingly, it is rejected under similar rationale.
Claim 14 is directed toward a method performed by the system of claim 5. Accordingly, it is rejected under similar rationale.
Claim 15 is directed toward a method performed by the system of claim 6. Accordingly, it is rejected under similar rationale.
Claim 16 is directed toward a method performed by the system of claim 7. Accordingly, it is rejected under similar rationale.
Claim 17 is directed toward a method performed by the system of claim 8. Accordingly, it is rejected under similar rationale.
Claim 18 is directed toward a method performed by the system of claim 9. Accordingly, it is rejected under similar rationale.
As to claim 19, the rejection of claim 1 is incorporated. Toumura teaches all the limitations of claim 1 as shown above.
 	Toumura does not teach wherein each account number has an associated policy that is implemented by the service.
	Vyncke teaches wherein each account number has an associated policy that is implemented by the service (paragraphs 0052, lines 6-10, discussed service information like bandwidth requirement, QoS criteria etc. specific to each IP client prefix as stated “The unencrypted service information which is kept “in the clear” (e.g. the bandwidth or QoS criteria which is non-private or non-sensitive information) of the second portion 508 of semantics information may still be used by a network node (e.g. whether authorized or unauthorized) to appropriately process the data packet.”  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toumura to incorporate the teaching of IP client prefix specific service information. One would be motivated to implement IP client prefix specific service information for appropriate processing of the data packet (see at least paragraph 53, lines 12-14, of Vyncke stating “The data packet may be appropriately processed and forwarded in accordance with the IPv6 service prefix and the semantic information”).
As to claim 20, the rejection of claim 1 is incorporated. Toumura, in view of Vyncke, teaches all the limitations of claim 1 as shown above.
 	While Toumura teaches [[wherein each account number has an associated policy that is implemented for each address]] of the continuous range of addresses for the first server computer that is assigned to the second server computer (see claim 1 rejection as shown above),
	Toumura does not teach wherein each account number has an associated policy that is implemented for each address.
 	Vyncke teaches wherein each account number has an associated policy that is implemented for each address (see at least paragraphs 0052, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toumura to incorporate the teaching of IP client prefix specific service information. One would be motivated to implement IP client prefix specific service information for appropriate processing of the data packet (see at least paragraph 53, lines 12-14, of Vyncke stating “The data packet may be appropriately processed and forwarded in accordance with the IPv6 service prefix and the semantic information”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	February 8, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457